Citation Nr: 1427590	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to July 29, 2002, for a 100 percent rating for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

The RO has characterized the issue on appeal as whether there was clear and unmistakable error (CUE) in a February 2008 rating decision in that it assigned an effective date of July 29, 2002, for a 100 percent rating for paranoid schizophrenia.  However, the Veteran did not allege CUE in the February 2008 rating decision.  The issue is characterized as stated on the preceding page to better reflect the actual claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the March 2013 hearing before the undersigned, the indicated that his theory of entitlement to the benefit sought is that there was CUE in September 1972, October 1972, December 1973, August 1974, August 1976, October 1978, April 1980, and March 1990 rating decisions that addressed the matter for the rating for his paranoid schizophrenia in that they each, in turn, did not assign a 100 percent schedular rating for the schizophrenia.  The claims of CUE in the prior rating decisions have not yet been developed or adjudicated by the AOJ and the Board does not at this point have jurisdiction over them.  However, the instant claim on appeal is inextricably intertwined with those pending claims of CUE in the prior rating decisions, appellate consideration of the matter at hand must be deferred pending the resolution (development and adjudication) of the CUE claims. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should provide the Veteran all VCAA-mandated notice (specifically advising him of what constitutes CUE, and what is needed to substantiate his claims of CUE in September 1972, October 1972, December 1973, August 1974, August 1976, October 1978, April 1980, and March 1990 rating decisions) that addressed the matter of the prior ratings for schizophrenia, and afford him opportunity to respond.  The AOJ should arrange for any further development indicated, and then adjudicate the claims of CUE in the prior rating decisions.  If they are denied, the Veteran should be so advised, and also advised of his appellate rights and that those matters will not be before the Board unless he initiates, and perfects, an appeal in the matter. 

2. The AOJ should then review the entire record and readjudicate the issue of entitlement to an effective date prior to July 29, 2002, for a 100 percent rating for paranoid schizophrenia (in light of its determination on the CUE claims).  If the earlier effective date claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

